Smith, C. J.,
delivered the opinion of the court.
The plaintiff in error was indicted and tried in the Circuit Court of Yazoo, for the murder of his wife. No question whatever, was raised, as to the fact of homicide, or the agency of the accused in the commission of the deed. The defence was placed solely on the ground of insanity; and the jury having found the prisoner guilty of the .charge, a motion was made to set aside the verdict, and for a new trial. The grounds upon which the motion was based were, first, misdirection in the charges to the jury, and, second, that the verdict was contrary to law and evidence. The *613same reasons are now urged as a ground for. reversing the judgment.
In support of the first ground it is insisted, that the third, fourth and fifth instructions for the state, are erroneous, inasmuch as they “do not properly and fully explain the legal consequences of insanity, and lay down rules for the guidance of the jury, under which the accused might be convicted, although proved by the evidence to have been insane, at the time the alleged offence was committed.”
The only questions which could properly arise upon the evidence before the jury, were, first, whether the accused labored under a general derangement of his moral and intellectual faculties;. second, whether he was affected with partial mania, accompanied with a delusion which was connected with, or embraced in the circle of its operation the act with which he was charged; and third, if by the proof he was shown to have been either generally or partially insane, whether the insanity was of such a character as to absolve him from responsibility as a moral agent.
A person, in the estimation of the law, to be capable of the commission of a crime, must have intelligence enough to have a criminal intent and purpose; and if his mental capacity is either so deficient that he has no conscience, nor will, nor controlling mental power over his actions; or, if, through the access of mental disease, his intellectual power is for the time completely suspended, he is not to .be regarded either as a moral agent, or punishable by the law for his acts.
Cases of insanity, of such extreme character as these, are not easily mistaken. And it is not to be controverted, that the prisoner, as shown by the evidence, was not so totally deprived of conscience, will, or mental control over his actions, or that his intellect and capacity were not so utterly deficient as to be incapable of entertaining a criminal purpose.
But in cases of partial insanity, where the mind, though capable of acts of memory, of reasoning, and of judgment, is clouded and weakened, or so perverted and influenced by insane delusions, as to be compelled, as it were, to act under false impressions and influences; the rule of law, as it is now generally understood, is *614laid down by Chief Justice Shaw, as follows : “A man is not to be excused from responsibility, if he has reason and capacity sufficient to enable him to distinguish between right and wrong, as to the particular act he is then doing — a knowledge and consciousness that the act he is doing is wrong and criminal, and will subject him to punishment. In order to be responsible, he must have sufficient power of memory to recollect the relation in which he stands to others, and in which others stand to him; that the act he is doing is contrary to the plain dictates of justice and right, and injurious to others, and a violation of the dictates of duty. On the contrary, although he may be laboring under partial insanity, -if he' still understands the nature and character of his act, and its consequences; if he has a knowledge that it is wrong and criminal, and a mental power sufficient to apply that knowledge to his own case, and to know, that if he does the act he will do wrong, and receive punishment; such partial insanity is not sufficient to exempt him from responsibility for criminal acts. Com. v. Rogers, 7 Met. R. 500.
Without quoting the instructions to which exception is taken, or noticing them in a more special manner, it is sufficient to state, that they contain, in very distinct and intelligible terms, the rules laid down by the learned judge in the charge, from which we have quoted above. In our opinion, therefore, there was no error committed, in giving the instructions which were requested, in behalf of the prosecution. Nor do we think there was error, in withholding either of the instructions which were requested by the prisoner, and refused by the court.
The remaining ground upon which reversal of the judgment is claimed, is, that the motion for a new trial was improperly overruled. The question thus presented, must, of course, be determined by the evidence submitted to the jury; and we will proceed to notice such of the facts established by the testimony, which tend to prove, or disprove the insanity of the accused.
The homicide was committed on the night of the 20th of November, 1855. The prisoner was, for several years previous to that date, a man of intemperate habits; some eight or ten days before the deed was committed he was very much intoxicated, but *615it was supposed that be had abstained entirely from drink, for the fire or six days immediately preceding the 20th of November. On the 19th he had been at Benton, which was four miles distant from his place of residence; and on his return he was met by Dr. Woods, who had previously been his physician; he complained of being unwell; he said his right arm was dead, and he could not use it; he complained of soreness about the shoulders and neck. Dr. Woods, from a slight examination, thought it might be paralysis, arising from intemperance. He was rational, and the doctor observed no symptoms of delirium tremens, or any indication of mental derangement of any description, about him. On the same day he was at Mr. Quiñi’s — dined there — and ate inore heartily than usual; Mrs. Quiñi observed no wildness in his appearance at dinner: he frequently changed the subject of conversation; acted strangely, and walked more rapidly than usual. He went away, and returned some time after dark; he then appeared to be under some delusion connected with the subject of religion: he said he had got religion; that his wife had got religion, and was the happiest woman in the world; he had come back to tell Quiñi and wife of it; he wished them to get religion also; and insisted upon their getting “down, and going through the religious performance;” he prayed, preached, and said he had turned preacher. He frequently ran out into the piazza, and seemed to be watching for something; said that they would get religion in a few minutes; that he saw it coming down from heaven.
These acts and declarations, and many others of a similar character, and quite as frantic and absurd, if they were not simulated, undoubtedly show that he was affected with partial insanity, attended with delusion, on the subject of religion.
He left Quiñi’s, and returned again the same night; the weather was cold, and he went back in his shirt and drawers, without hat or shoes; and behaved in the same way. He was persuaded to go to bed, and was supposed to sleep; he remained quiet for two hours: he then got up and went away. On the following day, the 20th of November, at eight o’clock, he returned to Quini’s, and deported himself much in the same manner that he had on the previous night. He asked for breakfast; said that he had eaten *616nothing that morning; that breakfast was ready when he left home, but that he could not wait. He sat down to the table, and ate as usual. On the 19th or 20th, he spoke of his “lame arm,” and said that it had got well. From Quini’s, after haying remained an hour, he went to the grave-yard and assisted in putting down a post; a person being then engaged in paling it in. He was rational; and while there, evinced no indications of mental alienation. At home, in the evening of the 20th, his conversation and conduct indicated that he was under the same delusion under which he appeared to labor in the morning, and on the preceding night. He was kind and affectionate to his wife, and manifested great solicitude on her account. He showed no dislike or hostility to any one; did not appear to be suspicious of any one; and although he said they would all be dead in a short time, he did not appear to be alarmed on that account.
On the 21st, the day following the commission of the deed, he appeared to be in full possession of his intellectual faculties; he confessed his crime; described its atrocity in the strongest terms; expressed great remorse at having committed the deed, but declined to state his motive for its commission.
Late in the evening of that day, he was visited by Dr. Holmes. The doctor was under the impression that he was asleep, when he first went in; his pulse was natural, and he thought that the accused was not laboring under any disease whatever. He had known the accused for many years, and had never seen him with the symptoms of mania-a-potu upon him. On the occasion of this visit, he saw nothing about the accused which indicated insanity.
In reviewing the evidence in the case before us, it is impossible to come to the conclusion that the plaintiff in error, at the time he perpetrated the crime, was affected with a mental malady, which involved his entire intellectual faculties; and there are very cogent reasons for rejecting the hypothesis, that his affection was that of delirium tremens.
According to an approved writer on the medical jurisprudence of insanity, this disease — delirium tremens — at its approach, is generally attended, amongst other symptoms, with disturbed sleep and impaired appetite; after the symptoms have continued for two *617or three days, they increase in severity, the patient ceases to sleep altogether, and soon becomes delirious. At first, the delirium is not constant — the mind wandering during the night — but during the day, when its attention is fixed, capable of rational discourse. It is not long, however, before it becomes constant, and constitutes the most prominent feature of the disease. This state of watchfulness and delirium continues three or four days, when, if the patient recover, it is succeeded by sleep, which at first appears in uneasy and irregular naps, and lastly, in long, sound, and refreshing slumbers. Ray, Med. Juris. 417.
“Almost invariably,” says the same author, “the patient manifests, more or less, feelings of suspicion and fear, laboring under continual apprehension of being made the victim of sinister designs and practices.” One of the most common hallucinations is, to be constantly seeing devils, snakes, vermin, and all manner of unclean things about him, and peopling every nook and corner of his apartment with these loathsome objects. The extreme terror which these delusions often inspire, produce in the countenance an unutterable expression of anguish, and frequently impels the patient to the commission of suicide.”
Assuming this to be a correct description of the course, and constantly attendant symptoms of mania-a-potu, it is difficult, if not impossible, to believe that the accused labored under that disease.
The disease, if it ever existed at all, did not manifest itself until the afternoon of the 19th of November; for, on that day, at dinner, none of its peculiar and marked symptoms were observable ; on the contrary, he was neither irrational nor delirious, and ate more heartily than usual. On the following morning, although, if we judge from the evidence in relation to his conduct during the night, his malady had made most rapid progress; he ate his breakfast with unimpaired appetite, and went, in compliance with his promise, to assist in putting an enclosure around the grave-yard; and whilst there, disclosed no indication of irrationality, or symptom of delirium tremens. These facts are irreconcilable with the idea, that if he labored under any mental affection, it was that of delirium tremens.
*618The total absence of almost every marked peculiarity usually attendant upon this disease, and particularly, the short continuance of the attack, and the complete restoration of the accused to his natural, sound, and healthy state, within less than thirty hours after its commencement, render this conclusion unavoidable.
There are several facts and circumstances connected with this transaction, as they appear from the evidence, which might well have authorized the jury to doubt whether the accused was at all aifected with any form of mental malady. But, conceding that there was no attempt at simulated mania, on the part of the accused, and that he in fact did labor under some disease of the mind, which amounted to partial, but very temporary insanity; according to the rule of law which must govern in the case, he is clearly to be held responsible for his act.
There was no proof that the accused had not capacity and reason sufficient to distinguish between right and wrong, in relation to the act which he committed; or that he had not a knowledge and consciousness that it was wrong and criminal, and that punishment would be inflicted upon him, in consequence of its commission; on the contrary, he was perfectly rational, except in reference to a single class of subjects, about which he seemed to entertain very wild, ridiculous, and absurd notions. But there was no proof before the jury, which, either directly, or by inference, showed that the fancy, or delusion under which he labored, had any connection, as the antecedent or cause, with the commission of the offence. It is not sufficient to absolve from the penalties of the law, that the party charged was partially insane, and that such insanity was attended with delusion. In all such cases, it is essential that it be clearly shown, in order to excuse, that the act was committed under the direct or necessary influence of such delusion.
Judgment affirmed.